STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed June 29, 2021.
Allowable Subject Matter
Claims  1-3, 6-12, 15-17, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a low noise two-stage Raman amplifier or its method of operation, comprising a first optical filter configured to pass all wavelengths of the input optical signal through the first optical filter in a first propagation direction over the gain medium and to reflect first wavelengths above a first threshold wavelength received by the first optical filter over the gain medium in a direction opposite the first propagation direction, and a first Raman pump comprising a first Fabry Perot laser with a first temperature controller configured to tune the first Fabry Perot laser to shift the wavelength at which the first pump light is centered toward the wavelength lower than the first threshold wavelength, and a second optical filter configured to pass all wavelengths output from the first amplifier stage through the second optical filter in a first propagation direction over the gain medium and to reflect second wavelengths above a second threshold wavelength received by the second optical filter over the gain medium in a direction opposite the first propagation direction, and a second Raman pump comprising a second Fabry Perot laser with a second temperature controller configured to tune the second Fabry Perot laser to shift the wavelength at which the second pump light is centered toward the wavelength lower than the second threshold wavelength, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6878.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645